Exhibit 10.2

FIRST AMENDMENT TO
SUBSCRIPTION AGREEMENT
 
 
THIS FIRST AMENDMENT TO SUBSCRIPTION AGREEMENT (this “Amendment”), is entered
into as of June 13, 2016, by and between Meridian Waste Solutions, Inc., a New
York corporation (the "Company") and the undersigned subscriber (the
“Subscriber”).
 
 
WITNESSETH:
 
WHEREAS, pursuant to a private placement offering (the “Initial Offering”), the
Subscriber and the Company entered into that certain Subscription Agreement on
June 3, 2016 (the “Original Agreement”), pursuant to which the Subscriber
purchased certain shares of the common stock of the Company (“Common Stock”) at
a price of $1.30 per share, and pursuant to which the Company issued to the
Subscriber that certain Common Stock Purchase Warrant;
 
 
WHEREAS, the Company has amended the terms of the Initial Offering (as amended,
the “Offering”) to reflect a purchase price of $1.12 per share;
 
WHEREAS, the Company and the Subscriber desire to amend the Original Agreement
to reflect the amended terms of the Offering and make such other changes as are
necessary in accordance therewith (as amended, the “Agreement”).
 
NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereto agree to amend the Original Agreement,
as follows:
 
1.     The first recital of the Original Agreement is hereby deleted in its
entirety and replaced with the following:
“WHEREAS, effective June 3, 2016, the Company commenced an offering of up to
Three Million Dollars ($3,000,000) of shares of the Company’s common stock, par
value $0.025 per share (the “Common Stock”), at a price of $1.30 per share to
certain accredited investors for a period of 60 days (the “Original Offering”);”
2.     The following is hereby added to the Original Agreement as a new second
recital:
“WHEREAS, effective June 13, 2016, the Company has amended the terms of the
Original Offering herein to reflect a price of $1.12 per share (the
“Offering”);”
3. The Company hereby agrees to issue to Subscriber [●] shares of Common Stock
to reflect the terms of the Offering.
 

 
 
4. The Company hereby agrees to issue to Subscriber a replacement warrant to
reflect the terms of the Offering and the issuance of additional shares of
Common Stock in connection therewith.
5. Except as otherwise provided herein, all other terms and conditions of the
Agreement, as so amended remain unchanged and are hereby ratified and confirmed.
6. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New York, excluding any conflict of laws, rule or
principle that might refer the governance of construction of this Amendment to
the law of another jurisdiction.
 
 
 
 
 
 
 
[NO FURTHER TEXT ON THIS PAGE]
 

 
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
this Amendment as of the date and year first above written.
 
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
By: ____________________________
       Name: Jeffrey Cosman.
       Title: Chief Executive Officer
 
 
[SUBSCRIBER]
 
_____________________________



 


 
 
 
 
